Citation Nr: 1710657	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  11-04 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for a prostate disability.

4.  Entitlement to a compensable rating for service-connected erectile dysfunction. 

5.  Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Douglas E. Sullivan, Attorney at Law



WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from August 1985 to August 2007.

This matter becomes before the Board of Veterans' Appeals (Board) on appeal from February 2009 and November 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In May 2015, the Veteran had hearing before the undersigned as to his claim of service connection for a low back disability and a transcript of that hearing has been associated with the claims file.

In October 2015, the Board denied the claim for service connection for a low back disability and remanded the application to reopen a claim of entitlement to service connection for sleep apnea, entitlement to service connection for a prostate disability, and entitlement to a compensable rating for service-connected erectile dysfunction.

The appellant appealed the October 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2016, the VA's Office of General Counsel and appellant's representative filed a Joint Motion requesting that the Court vacate the Board's October 2015 decision as the claim for service connection for a low back disorder, and the Court issued an order vacating the October 2015 Board decision in June 2016.

In November 2016, the Board again remanded the application to reopen a claim of entitlement to service connection for sleep apnea, entitlement to service connection for a prostate disability, and entitlement to compensable rating for service-connected erectile dysfunction. 

In January 2017, the Veteran had a hearing before the undersigned as to his application to reopen a claim of entitlement to service connection for sleep apnea, entitlement to service connection for a prostate disability, and entitlement to a compensable rating for service-connected erectile dysfunction.  A transcript of that hearing has been also associated with the claims file.

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  A January 2010 rating decision denied the Veteran's claim for service connection for a sleep disorder characterized as sleeplessness, snoring, and nightmares.  He Veteran did not file a timely appeal or submit any new and material evidence within the applicable appeal period.  

2.  Evidence received since the January 2010 final rating decision is new, relates to an unestablished fact necessary to substantiate the claim of service connection for a sleep disorder, and raises a reasonable possibility of substantiating the claim.

3.  Sleep apnea is aggravated by the Veteran's service-connected asthma. 

4.  On the record at the January 2017 personal hearing, prior to the promulgation of a decision in the appeal, the Veteran notified VA that he wanted to withdraw his appeal as to the denial of entitlement to service connection for a prostate disability.

5.  On the record at the January 2017 personal hearing, prior to the promulgation of a decision in the appeal, the Veteran notified VA that he wanted to withdraw his appeal to the issue of entitlement to an increased rating for erectile dysfunction.


CONCLUSIONS OF LAW

1.  The January 2010 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§  3.104, 20.302, 20.1103 (2016).

2.  Evidence submitted to reopen the claim of entitlement to service connection for a sleep disorder is new and material and therefore the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2016). 

3.  The criteria for establishing service connection for sleep apnea have been met.  38 U.S.C. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

4.  The criteria for withdrawal of an appeal on the issue of entitlement to service connection for a prostate disability have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016)

5.  The criteria for withdrawal of an appeal on the issue of entitlement to an increased rating for erectile dysfunction have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claims in substantiating a claim for VA benefits. 38 U.S.C.A. §§  5103, 5103(A) (West 2014); 38 C.F.R. § 3.159 (2016).  However, as the Board is granting the claim for service connection for sleep apnea and accordingly, no further discussion of the statutory duty to notify the Veteran and to assist him in the development of this claim is necessary.

II. New and Material Evidence 

The Veteran and his representative contend that the claimant's sleep disorder is due to his military service and/or his service-connected sleep apnea. 

As to reopening a prior final decision, the law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board is required to give consideration to all of the evidence received since the first denial of the claim in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

In this regard, the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010) held that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Further, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

With the above criteria in mind, the record shows that the Veteran was initially denied service connection for a sleep disorder characterized as sleeplessness, snoring, and nightmares in January 2010 rating decision because it was neither incurred in nor caused by service.  The Veteran did not appeal the January 2010 rating decision.  Moreover, new and material medical evidence related to his sleep disorder was not received by the RO in the first post-decision year.  38 C.F.R. § 3.156(b).  Accordingly, the Board finds that the July 2010 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

Since the above final January 2010 rating decision VA received, among other things, new VA and private treatment records which contain a diagnosis for sleep apnea and an opinion that his sleep apnea is aggravated by his service-connected asthma.  See private treatment record dated in December 2016.  As such, the claim is reopened.

III.  Service Connection for Sleep Apnea

The Veteran essentially contends that his current sleep apnea is related to his service-connected asthma.

In this regard, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service, or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303. 

Service connection may also be granted where disability is proximately due to or the result of an already service-connected disability. 38 C.F.R. § 3.310.  Compensation is payable when a service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  McClain v. Nicholson, 21 Vet. App. 319 (2007). 
In evaluating the evidence, the Board is charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

Initially, the Board observes that the Veteran has been service connected for his asthma (originally reactive airway disease) since 2010.  The post-service treatment records reflect that the Veteran has been treated for sleep related issues since 2008 and received an official diagnosis of sleep apnea from his private physician in 2013.  See private treatment records dated December 2013. 

As to the relationship between the Veteran's sleep apnea and his service-connected asthma, in December 2016, his private physician, who has been seeing the Veteran since 2008, opined that his sleep apnea is as likely as not attributable to or aggravated beyond its natural progression by his service-connected asthma.  His opinion offered a rationale in support of his conclusion, and therefore, the Board finds the opinion to be competent and credible.  Moreover, the medical opinion is not contradicted by any other medical evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

Accordingly, the Board finds that the evidence of record supports a grant of service connection for the Veteran's sleep apnea.  See 38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.310.



IV.  Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204. 

Here, at the January 2017 personal hearing, prior to the promulgation of a decision in the appeal, the Veteran in testimony to the undersigned notified VA that he wished to withdraw his appeal as to the denial of his claims for service connection for a prostate disability and for a compensable rating for erectile dysfunction.  This testimony has since been converted into a written transcript that has been associated with the claims file.  Tomlin v. Brown, 5 Vet. App. 355 (1993) (the transcript of a personal hearing may act as a substantive appeal).  Therefore, the Board finds that VA has received a written statement from the Veteran in which he clearly articulates his intent to withdraw these claims from appellate status and it was received by VA prior to the issuance of a final decision as to these issues.  As such, the Board finds that there remains no allegation of error of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review them and they are dismissed.


ORDER

New and material evidence has been submitted to reopen a claim of entitlement to service connection for a sleep disorder.

Service connection for sleep apnea is granted.

The appeal of the denial of the claim of service connection for a prostate disability is dismissed.

The appeal of the denial of the claim for an increased rating for erectile dysfunction is dismissed.


REMAND

As to the claim of service connection for a low back disability, since the Board remanded the appeal in November 2016, additional pertinent evidence has been added to the record.  Specifically, the Veteran had a new examination for his low back disability in December 2016.  Therefore, the Board finds that remand for the AOJ review of this evidence is required.  38 C.F.R. § 19.31 (2016).

While the appeal is in remand status, any outstanding VA and private treatment records should be obtained and associated with the record on appeal.  38 U.S.C.A. § 5.103A(b) (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records.

2.  Associate with the claims file any outstanding post-service VA treatment records from Decatur, Georgia, and Atlanta, Georgia from January 2010.

3.  After the prior development is completed to the fullest extent possible, adjudicate the appeal.  If any benefit sought on appeal is not granted in full, furnish the Veteran with a Supplemental Statement of the Case that includes notice of all of the evidence added to the record since the December 2010 Statement of the Case, and then given the Veteran an opportunity for response before returning the appeal to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


